Per Curiam.

Petitioner Association of the Bar moves that respondent’s name be struck from the roll of attorneys as mandated by subdivision 4 of section 90 of the Judiciary Law. Respondent was admitted to practice in this Department on April 12, 1920. On December 8, 1970 he entered a plea of guilty in Supreme Court, Bronx County, to the felony of grand larceny, third degree (Penal Law, § 155.30) in satisfaction of an indictment which charged him with five counts of grand larceny, one of petit larceny, and one of offering a false instrument for filing. He was, on October 1, 1971, sentenced by Justice Jawn A. Sandifer to a five-year period of probation.
Nothing has been submitted in opposition by respondent. “ The striking of his name from the rolls follows automatically on the presentation to the Appellate Division of the record of conviction ” (Matter of Ginsberg, 1 N Y 2d 144, 147). “ That procedure * * * is no more than a formal recording of the existing fact of disbarment.” (P. 146.)
Accordingly, respondent’s name should be stricken from the roll of attorneys.
Stevens, P. J., Capozzoli, McGivern, Markewich and Nunez, JJ., concur.
Respondent’s name struck from the roll of attorneys and counselors at law in the State of New York.